             Case 3:19-cr-04351-H Document 95 Filed 05/18/20 PageID.270 Page 1 of 5


AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                     UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                V.                                 (For Offenses Committed On or After November 1, 1987)

              BERNARDO ESPINO-PIEDRA (3)                              Case Number:      19CR4351-H

                                                                   Carlos Cristobal Ruan
                                                                   Defendant's Attorney
Registration Number:      98294-379
• -
THE DEFENDANT:
 IZl pleaded guilty to count(s)      9 of the Information.
                                     -------------------------------
 • was found guilty on count(s)
    after a nlea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                  Count
Title & Section                      Natnre of Offense                                                           Number(s)
8 USC 1326                           ATTEMPTED REENTRY OF REMOVED ALIEN (Felony)                                    1




     The defendant is sentenced as provided in pages 2 through               5         of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count(s)

 D      Count(s)                                              is dismissed on the motion of the United States.


 IZl Assessment: $100.00 waived.

· IZlFine waived            D Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of ·
 any material change in the defendant's economic circumstances.

                                                                   Mav 18 2020
                                                                   Date of Imposition of Sentence



                   FILED
                     MAY 1 8 2020

            CLERK US DIS I fllC I C URT
         SOUTHERN lJISTHIC . I' ' LIFORNIA
         BY                         DEPUTY
           Case 3:19-cr-04351-H Document 95 Filed 05/18/20 PageID.271 Page 2 of 5


AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              BERNARDO ESPINO-PIEDRA (3)                                                 Judgment - Page 2 of 5
CASE NUMBER:            19CR4351-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 12 MONTHS AND I DAY.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                            on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                           19CR4351-H
              Case 3:19-cr-04351-H Document 95 Filed 05/18/20 PageID.272 Page 3 of 5


     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             BERNARDO ESPINO-PIEDRA (3)                                                   Judgment - Page 3 of 5
     CASE NUMBER:           19CR4351-H

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 YEARS.



                                            MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than
   4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.    •
      The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
   sentence of restitution. (check if applicable)
5. ISJThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.




                                                                                                                 19CR4351-H
            Case 3:19-cr-04351-H Document 95 Filed 05/18/20 PageID.273 Page 4 of 5


 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDAN T:                 BERNARDO ESPINO-PIE DRA (3)                                                             Judgment - Page 4 of 5
 CASE NUMBER:                19CR4351-H



                                   STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions
                                                                                                                    of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
                                                                                                                 court
about, and bring about improvemen ts in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within
                                                                                                                                 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initk1lly reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
                                                                                                                                   as
   instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without
                                                                                                                            first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. Ifthe defendant plans to change where they live or anything
   about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer
                                                                                                                                   at
   least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances
                                                                                                                                     ,
   the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in
                                                                                                                               plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find
                                                                                                                                  full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where
                                                                                                                                   the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify
                                                                                                                                   the
   probation officer at least 10 days before the change. If notifying the probation officerat least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.                                                                             ·
8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant knows
   someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
   the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within
                                                                                                                                   72
   hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
   anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
                                                                                                                             such
   as nunchakus or tasers ).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
   informant without first getting the permission of the court.

12.Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
                                                                                                                              officer
   may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
   officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation offic_er related to the conditions of supervision.


                                                                                                                             19CR4351- H
            Case 3:19-cr-04351-H Document 95 Filed 05/18/20 PageID.274 Page 5 of 5


AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                BERNARDO ESPINO-PIEDRA (3)                                                   Judgment - Page 5 of 5
CASE NUMBER:              19CR4351-H


                                    SPECIAL CONDITIONS OF SUPERVISION

     I.   Submit your person, property, residence, office or vehicle to a search, conducted by a United States Probation
          Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence
          of a violation of a condition of release; failure to submit to a search may be grounds for revocation; the defendant
          shall warn any other residents that the premises may be subject to searches pursuant to this condition.

     2.   If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States illegally
          and report to the probation officer within.24 hours of any reentry to the United States; supervision is waived upon
          deportation, exclusion, or voluntary departure.

II
II
II




                                                                                                               19CR4351-H
